19-01360-scc   Doc 7-4    Filed 10/31/19 Entered 10/31/19 22:45:23   Exhibit 3- Del
                         Val Interview (Spanish) Pg 1 of 8




                          e uqiqxa
                                                  OZape
 oavysaodv 'ZSWOD svasyiNOD oaavDia 3iNvi3NnN3a na vinwyod anO 'VZNVIJNOD
 3a osnav A viNamonvyd       NoovyisiNiwov     30   5011130   501  yOd VHINOD
 ns N3 vyao 3n& NpiDvindwi vi aa oavysiNa A "NVDIlSaANI 35 3n& S0HD3H 501
 V N0IDV13y N3 c3rib 01 md •31N3WViaVlNmOA|NVlI3nOS S3N3in& 'tzwztz     oyswnN
 1VN0IS3d0yd VinOSD NOD VDIJIINSOI 35 NdinD 'iSSOdNV SVQVDAay OQNVNMad
 OOVIDNSDII  'yvinDiiyvd yosNadao ns yod oiiv aiss N3 OOIISISV '.vMN3nDN3
 as A ''gsz.ext^ON oxioj- sp ojauinu UOD 'avalnviA A aiyodSNVHi 3a viyviaaD33s
 ex j o d epTpsdxa 'aiDnONOD VdVd VIDNSDII NOD V D I d I l N 3 a i 35 VIWlNfllOA VHaNVW
 30    :anb VlS3IdINVW          oq.3eds9j  ie   A   'pUOD SVySHlNOD OQMVDiy aiNVIDNDNaO
 ia   etDUnuap anb SOUJSTUI ''ueq.ndiuT ex ag anb SOL|D3L) SOX ap O^USTUITDOUOD
 auax^. anb ZBA epoq. A (VZVPZ£Z ojaiunu x G , / 0 T S 9 d- O J C ' exnpaD     UOD eaTj-T^uapx as
 uexnb ' o p e x n i T i opeSoqe o OL|3ajap ua    opBTDuaoxx 'iSSOdNV SVOVDAaa OQNVNyad
 ajqtuou ap       yviRDIiyVd      HOSNSdSO    ns   tep    optisise        '•ui03-XTeiui.oqe)5_osuoxB
 oajJOD r 88TZI8It'SS ouoj-axei- f0DIX3W 3Cy QVaniD V I N3 f 0 ^ S 0 IVlSOd 091003
                                                          f
     .divwicvnD      VIOIVDIV      'ONIIOW   13 VINOIOD       xcd oiN3wviyvd3a 'ie   oyswnN swvav
   n n c ue Xen^De OTX'PIwop uoo rVN(/DIX3W peptxeuoTDeu 'v^ndV ON VDIIdV
     r                                            r                          f
      0DIX3W  30   OVOniD       9P   oxjeuxBTio    oaVEX)av     uoxoednDo      vyniVIDN33n
   XDDnjq.sux    'OOVSVD       XT^'P ope^ssj ""pepa ap soue ip           uauaq. 'ONIinDSVW
                      ,
 oxas    ap    Jas     '8S/16Il7l70N oxxoj. fep ouauinu UOD 'availVIA A 31b|0dSNVyi
 30 Viyvi3yD33S ex Jod epxpadxa 'pDnaNOD Vyvd VIDN33n UOD BDX^x^uapx
 as oq.DB a^sa ua uexnb       A    'o^xjose/ opBpanb      ei) OUJOD    esjBiuBxx o^sej-xuEiu
 sexBjaueS sns jod      'viyyaAaHDa 1VA AaO OSN01V asJBuiBXX ofTP ^nb OOVindWI X 9
 Empxj-o B^sa ua a^uasajd opuB^sa rsaxBuad soq.uaxiuxpaDOJd ap x e u o T 3 BN o§xpp3
                                            c       c
 X3P LIZ * AIXX upXDDEjj. xei (LZJ            9ll     SXl  'Vll    '£11 'souBDXxew sopxun
 sopeq.sg sox ep Box^xxod uoxDnq.x^sLi03 ex ep XZ (Q opeq-jedv QZ soxn3xq.JB sox
 ua oq.sendsxp ox UOD pBpxiujoj-uoD ep OOVindWI X a P e^sxAaj^ua ua eiua^sxsuoD
 uoxDBSx^saAux   ap    oq.3B eq.uaxn3xs x 9        JBJ^sxSej B apeDoud rSoy3IDNVNId
 5011130 30 NOIDNaiV VI VyVd/ N0IDVDI1S3ANI B X X B D S X J             BX B       o^xJDSpE
 oDxxqnd oxjaq.sxuxw X9P 31-ua3y oq.xjosns X 3 C61QZ O U B X^P 3yaW3Ild3S ap
 saw x^P £0 exp x^P SOinNIW SI3S NOD SVyOH OHDOIDaiO 90:8T SBX                       opuaxs
 'ODXxaw ap pBpniD BX ug --VlimgAgHDa 1VA 130 0SN01V OOVindWI 130 VlSIA3yiN3
                                                                                          viD3aia
                                    oaaDNi^n aa o oidOHd oiDid3N3a N3 oaiaaaNi
     oaDm Nn v9N3iao o vsto VNOSIV aa a i j d w v i i D i n VSVH as aoaaa 13 OQNVHDaAOMdv
              o ONVDNB 13a oioaw aod ^fsowiNtw somvivs 909fex aa syw ) aanvaa
                                                                 '8X0Z-60/^8Z00/Q/S X-in/l/dQd-ID
                                                                    " O N N0IDVDI1S3AN1 30 Viad^VD
                                                                                        ONani
                                                 oaiN3iaa HIS 9 " O N NoiDVDiisaANi aa avaiNn
                                                           D ^d'W 130 VHOOVDIlSaANI VIDN3DV
        soaaiDNVNid s o m a o ao NoiDNaiv V I vavd NOIDV9I1S3ANI ao ivniN3D vnvDSid
TT
 oofxaw 3a avaniD
 '/ "' 3 C O N ci 3 I 8 O O
                              Val Interview (Spanish) Pg 2 of 8
     Exhibit 3- Del            Filed 10/31/19 Entered 10/31/19 22:45:23      Doc 7-4   19-01360-scc
         J                                      OZ ap 01
anb x 9 u s seABj3 ssiu soq.xxap SBUI O oun ap dipxDnDasjad EX EJBd oq.uanD anb
EX UOD ZBDxj-a A a^uax^xj-a UOXDEIUJOJ-UX BX UOD EXjnpEJnDOJd BX UOD JBAnApBOD
ap peq.unxoA xm BpBJ^soiuap spanb ' j o x j a ^ U E ox J )d 'saux-j- S O J ^ O ejBd so^sandsxp
ouxs BXJBpuaDBq pspxao^nB EX e pBpxxBq-Oij. ns ua sopB§Bd uojan-j. ou sosjnDaj
soq^xp ' a i i H M 119 01VZN09 9P sauox33njq.sux j )d ro3jBquja uxs f x e J 9 P s d ODSxd
XB sqBpnapE as anb opB§ej§v JOXBA X E o^sandiu] Xa JE^Ed BJEd osxmoDxepxj x 9 P
oxuomxjq-ed x^P sosad ep sauoxXT1" 0SZ S 0 I B oifcajaD oq.uoui un oq.'pxxos fopBSBd
OUB x e P euqiuaxAou ue 'ooxxaw ap pBpnx3 EX| ua x i ^ I D B T J9: l- e W ue o;.xjq.sxa
ap opunSas opB3znc XaP s^xpux x 3 P LWZ/SVEj U^ueoj^ui                 osjnDuoD T9E»»<3j^ys(P--
 f
   ' A " D ap ' T y ap ' 5 OyDSN Oyo VaOOVyOdyad/ Bsajduie EX enb ap ucfeDBiujo'j.ux
e o^uexuixoouoD oSuaq. sBiuepB ''osxiuooxapxd |B opE^XDxxos anj. anb p o x EJBd
so^ux^sxp sauxj. BJEd sosjnDaj ap UOXDEZXXTIM OUIOD 'uE^ndiux eui as a f e sox a p :
seABviS SBUI soq.xx3p ep uoxon^asjed ex Ejsd zeoj+a A xexouase uoxaBuuopDd.liOD
o^uenD enb OUIJO-J-UX ax ' O P E D X ^ X ^ E J saq-UB opm.uasejd oq.xjDsa xw ua a j ^ ^ ^ ^ e v i d
    pEisej-xuEiu EA OX E uoxuxpE ue A 'SBCOJ. sns ep sun BPED UJL, oijoe>jep
j B 3 x n d Tm 3 P TB^T^TP BxxanM EX eduiB^se uaxauiB^. anb x 3 ua fsoq.DB sx^Gggp^- ua
    z x x i i n anb SBX J as A BJ^ax & ound xui dp sEpBdaiB^sa opxs j e q ^ q j o d ^ u r f J x o ^x
        BDXED XE A SECOJ. SEX ap Bun EpB3 ep oq^fejep uaBjBiu XE UEjqo anb SEUIJXJ. SBX
SEXIU OUIOD opuexoouoDej ' s o j e x o u B u x j soq.xxpa ap uoxDue^v ex ejEd UOXDESX^SBAUI
ep xeJI-uaD EXXEDSXJ EX ua o p s i u a s a j d Eq3e-). uxs O^XJDSB T111 saiusd sns ep
sun EpBD ue ODX-fxq.EJ o:pB aq.sa ue rjBxn3y(:^JEd josuaj-ap opE§oqB xui ep saABjq. E
soxxa e osaDDE eAnq. ''aAanuxDaxp jtm sop/ 6X0Z ap ajqiuex^des ep oun X0 exp xap
BXDuaxpnB BX ap seq.uB oued f uoxDB§xisaAux EX ep s o j ^ s x S a j sox B osaoDB Bxuaq.
ou unB oimaiuom esa ua anb A 'aAanuxDaxp x ™ s o P 6T0Z ap O:I.SO§E ap sppx^uxaA
ZZ Exp x 3 opxqxDBJ oq.xjDse aq.uExpeiu r EJXBDSXJ BX ep aq.JBd j o d pEpxunq.Jodo
ap o x a e ^ x j ^ un ep uoxDEqojds A t/pxDBDxxdE BX a^-joxxos enb zaA Bpoi,,
                             :3nD V D I O N I 'yvmDiiyvd aosNadao ns oovNOiDyodoyd soissyaavH
yod N O I D V D I I S S A N I vi 30 soyisi93y /soi 3a vidOD N O D viNsnD V A ivib yiysdsy
ao spndsso A rNviN3isns vi anD/soHD3H soi 30 '-on -aid '..sniadwi 0y93N
oyo,. A -on                  -aid f,.snD3a omiu oyo.. f - a n -sid f..sniiyod oy9aN oyo..
r
  -an      -aid '..snynvi oyoaN oao.. ''011 -sid r.,snwiyd omm oyo.. 30 1V931
                                                                                          viDaaio
                                     OH33N31 NO 3d 0 OldOHd OI3Id3Naa N3 oaiaaaNi
  oaDm Nn v9Naiao 0 V S O D VNfiDiv ao aiwawvijdiii V 9 V H as aoaaa 13 oaNVH33Aoadv
           0 0NV9Na 130 oigaw aod - (SOIJIINJW soiavivs oee'ex ao syw ) aanvad
                                                 •sxez-ee/^s/Lee/a/s x-in/i/dQd-iD
                                                    •'OH NOIDV9I1S3ANI 30 V13daVD
                                                                            ONani
                                    ooiNaiaa N I S 9 :-ON NOIDV9IIS3ANI 3a avaiNn
                                               3 :'d-W 130 VaOaV9IlS3ANI VI3N39V
     •S0a3I3NVNId 5011130 30 N0IDN31V VI VaVd NOIDVDI1S3ANI 30 1VaiN3D VIlVDSId
ODIXSW   ao avaniD f^f^^j
••:' 1 3 a O N a 319 O O   * J*"
                      Val Interview (Spanish) Pg 3 of 8
 Exhibit 3- Del        Filed 10/31/19 Entered 10/31/19 22:45:23          Doc 7-4     19-01360-scc
                                                OZ ap TX |
 xm uod Bpxq-paj A f X3W3d ap sauoxDBXooSaN BID oCBqBJi ep odnjE) xap JopEuxpjoo^
 ''upxDeJO-f.jed A upxoeioxdxg ex e soxDXAje^ BJEd sauoxaBq.Ejq.uoD ap e^uajag
 f
   sxxos uiaxBsnw opajj-xv oun^jy ojexua§ux xa[ Jod E^xjDsns 'aq.exsxDaxp izm sop
 HQZ ap oxxnC ap sxes 9 sq^a^. ap 'A'D ap ] T a ap -5 oy93N OaO VaOOVyOdyad e
 X3W3d Jod spBXAua Eq.sandojd E X ep axdiuxs E-pdoD "x :oqxqxa f X3W3d ap Bq.sendojd
 B X ap uoxDE^daDE E X A oj3eN O J Q ap aiJEd jod X3W3d U O D sauoxDBXDoSau
 S E X Jej^souiap EJBd -epBiajDap anj. pspxaoxja^sod U O D anb A 'osjnouoD xa
 ue B J B ^ - X D X X O S es anb jBxai-nBD Epxpam E X BJBjnp anb odiuaxq. x 9 e^uEjnp X3W3d e
 B4.uaj B X opuEjqoD jxnSas A ''sejopeajDE snsf e saxJB§Bd ou Bjsd oj3ew x>j(0( o d n j j
 Xap saJopaeJDE sox e xu X3W3d e O S X A E oxAajd uxs 'A'D ap " T a ap -5 0a93N Oao
 vaOOVaOdyad ap TtlueDjaiu osjnDUOD xa J B I X D X X O S ofasuoD xe ppuau(oDaj 'ailHW
 119 01VZN09 oq.xjDsa xui ua a^sej-xuEiu o x / e A ooioo ro§JBqiua uxs '"zaolVA 0 9 m
 •v langiw A V N I O S W ONiAaai -v soiavD 'opvio NiAaas I S D N V isngiw s^iouas sox
 f
   X3W3d ap a^JEd jod A roA A SV9yVA SVDEnilA 139Ny 13nDIW f31IHM.:§i'9\ 01VZN09
 uBqE5.se enb E X ue f eq.exsxDexp ijm sop ^TC0Z ep o^so§B ep eAenu 6 X 9 X3W3d ua
 upxunej Eun ue pBpx^uBD eqoxp pq.da3B ^aiiHM 119 01VZN09 Jouas X3„, V V l s a n ^ a a
   eq.axsx3Bxp ixas sop Z.X0Z 9 P O ^ S O S B U B Etuj0j.E4.Bxd jod soxjexp ' E D X J B I U V ' ap
   opxun sope^sa sox 9 P epauow 001/00 sajBXpp XT"1 sxesxoexp o^uaxo 0 0 , 0 0 £ f 9 x x $ id
 ua ppjooB as ejaxj-ej unSas enb sB-j-xjeq. S E X ep a^snfB A upxDDnpaj B X pq.daD^
   j3aN O J Q EjauEiu enb ep £§xp enb               J^XJDSB JOd UpXDBJEX3ap ns ap Od-EJJEO
 jeDjaq. f sxas 9 ojaiunu BCOJ. E X ua 0 pe/](.sej-xuEiu ox B upxDExaj ua "vaawiad vi %
                                                  s^uexnSxs joueq. xap u(>s anb fopEq.sxAaj4.ue"
 XE SBiun3ajd J B Z X X E B J E epeoojd e^ut     I4,DB  xeuosjed  xa anb ox J O J •..opB^sa-j-xuEiu
 BA     ox      JEJBX^E       Ejsd   sEXJBseaeu   eiux^sa anb     SEiunSejd    sex     auuezxxBaj
 apand upxDB^uasejdej Eq.se r seuoxDxpuoD SESB ug "e^uanD anb sox UOD soq.Ep
 sox JE^JodB Ejsd o p x j e n b e j Eas eu/otuoD sa^aA sEq.uBq. seq-ueq.adiuoD sapBpxjoq.nE
 SEX uoa jEAnApEOD A euiJEiuesajd/ B oieuiojdiuoD eiu O^OB aq.sa ua anb r oxxa
 jod sa '-an -gid '..snisdwi oao^N oao.. A                    'on    -sid f..snD3a oa93N oao..
 r
   - a n -aid '..snnaod oa93N oao../ f - a n             ^id    '..snanvi oa9aN       oao,. f - a n
 •31d r..snwiad 0a93N OdO.. oxuouJxABd xap A 'xejapej. ODSXJ. xap O X A E J § B ue '"A'D
 ap * T a ap '5 0a93N oao vaoavaOda3d xeuoiu Buosjad EX Bjq-uenDue as anb xa ua
 r
   31IHM 119 01VZN09 'OaDSN oao/ap xeueuaS jo^Dajxp xa opBDXxdmx jEq.sa sxjpod
                                                                                      viDaaio
                                       oaaDaai w r a o 0 oidoad oiDiaaNaa Na oaiaaaNi
     o a D m Nn vDNaiao 0 vso^ vwngiv 30 3iN3jifViiDiii V9VH as aoaaa ia oaNVHDaAoadv
                 0 0NV9N3 lao/oioaw aod - ismmivi    soiavivs 000 'ex 30 syw ) aanvad
                                                     •8X0Z-60/il8i00/a/S x:in/i/dad-iD
                                                        ••ON N0IDV9I1S3ANI 30 VlddaVD
                                                                                 ONani
                                        OOINaiaO NIS 9 :-ON N0IDV9I1S3ANI 3 0 dVOINn
                                                   3 " d ' W 130 VaOaV9IlS3/WI VIDNa9V
        •S0a3IDNVNId 5011130 30 NOI3N31V VI VaVd N0IDV9I1S3ANI 30 1VaiN3D VIlVDSId
£1
OD!X3W sa avaniD
 v l ^G 0K'cS?Ji800
                      Val Interview (Spanish) Pg 4 of 8
     Exhibit 3- Del    Filed 10/31/19 Entered 10/31/19 22:45:23        Doc 7-4    19-01360-scc
                                              OZ ap ZT
oj-BJJBd jemxjd x 3 ua opB^sa-j-xuBiu ox UOD upxpsxa-i ug -'ViavODVIV •SBpBaxjqBj. o
                                                6 r
SBSXBJ. ssqanjd u s j a anb JEq.ueiun§jE x          ESu;j-ap ap ex3aq.Ejq.sa eqoxp opezxxxq.n
ueq opuaxq.ua A ' d l l ' N V A i n n s S iavnHn5yn 1]nNVW3 NNin5 oqDedsap xap sopeSoqB
sox ap soun3xe UBXDOUOO OX JS - ' V l S 3 n d ; a a esuaj-ap ap Bx3aqejq.sa BqDxp
ua uojEdxDxq.jEd xs A >tJ0A BAanN ep sopE§cjqE sox uaxqmeq. UEXDOUOD OX oqDaq
aq.sa xs f B3xp anb ' s o j e o j e i UOD seuox3Bjpdo ap seAxq.Eiujo-j.ui sauoxDBjBxoao
ap saABjq. E oAnq.qo as anb upx3EuiJoj.ur ex uoo pxoaxqeq-sa as EXEuas
anb Bsue-}.ap ap ex3eq.Ejq.sa EX E ozpadsaj fupxDBJexoap ns ep oqao 8 BCO-). EX
ap o j . e j j e d opunSas x 9 ue opEq.sej.xuBiu ox e/ upxDExaJ ug --vaSDasl V I V "SUHM
OOSNVD 0IN01NV 3S0C * 31IHM 119 01VZN09 | e j o y e s sox e OJexj-BJ ew : v i s a h d s f a
• e j a x j . a j enb SEsejduia sex 9 P sauexq /sox opuejq.sxuxuipB jenuxq.uo3           ejed
Xe3ax upxDezxJoq.nE EX u e x j e p j e d ""ejaxj-ej /anb XT1-UB3Jeiu osjnDuoo x 9 jeq.xDxxos
XB anb UBjqss seuosjed anb ""up-pBjEXDSp ns ep eq.exs I_Q ojeuinu ECOJ- BX
ap oj-EJjed ouixq.xn xa UOD upxaexaJ ug 'vawngas V I V *„X3W3d ap soAxqDje sox ue
esjBjq.uo3ue aqap otusxui xap XBUXSXJO oqxpaj ap esnDE x 9 oSjequia uxs f *A*D 9 P
* T y ap "5 0a93N OaO vaoovaOdaad ap SBIADXJ-O SEX ua ppanb es oq.ueiunDop oqDxp
ap xeuxSxjo xa enb opuejexae fseq.jed /sex J 0 d SBpezxxEej sauoxosx-aoSeu SEX
ep oq.Dnpojd SOXUBAUOD sox "A'D ap - v a / a p •$ oy93N Oao vaoavaOda3d e UOJEXAUB
  s XBHD x 3 eq.UEXpeui fX3Wad ap up-pejoj-jad A upxDEq.oxdxg ex e soxnxAjas
  j e d sauoxDeq.ejq.uoD ap aq-uajag '"sxxos/uiaxesnw opajj-xv ojnq.JV OJ^XUBSUX x 9 JQd J
oq.xjDsns feq.exsxDexp XT'" S 0 P LTQZ ap ajqmexq.des ap eq.uxeA 0Z eqDB-j. ap uqz ' ' 2
-6Z.l7-d3SD9-d3VdD-VdOa-SVDa OIOT+O idb axdiuxs exdoD •£ A fx3W3d ap soAxqojB- ~
sox U 9 jejq.uoDua ap aqap as oq.uajainDop oqoxp ap XBUXSXJO x 9 o j a d C , A"D
ep -"I'y ap *s oy93N oyo vaoOVaOdadd ap seuxoxj-o sex ua ppanb as oq.uaujnDop
oqoxp ep XBUXSXJO oqxDaj p a s n o ^ xa anb opuejEX3e fX3W3d -^od Epeq.uas3Jd
eq.sandojd EX BpBq.deDE anj. xeno J\a             Bq.uBxpaui ''•A'D ap • q ' a ap "S 0a93N
oao vaoavyOdy3d ap upxDEq.ueseJdeJ ue ZOA BX ep x 9 J 0 d oq.xjDsns feq.axsxDexp
Xxiu sop Z.T0Z ap oq.so3e ap eDU<V XT eqaaj. ap 'SBCOJ. sop z ua oq.xjDsa xap
axdiuxs Bxdo} 'Z 'X3Wad 9 P soAxq^/E sox ua esJBjq.uoDue aqap ouisxiu xap XBUXSXJO
oqxoaj ep asnDE x 9 oSjequie UTS' ' " A ' D ap ' T a ap "5 0a93N Oao vaoavaOdadd
ep SBUXDXJ.0 sex ue ppanb es oq.ueuinDop oqDxp ep XBUXSXJO xa enb OPUBJBXDE
r
  * A ' D ap " T a ap 'S 0y9aN pao VaoovaOdaad ap xeSax eq.uBq.uesajdaj OIUOD
                                                                                  viDsaio
                                          oaaDaari Nn ao o oidoad oiDidaNaa Na oaiaaaNi
  oaDm Nn vgNaiao o VSOD            mgiv ao a£NawviiDiii V9VH as aoaaa ia ooNVHDaAoadv
           0 0NV9N3 130            oaw aod.X (SOWINIW soiavivs 000'©x 30 syw ) aanvad
                                                       •8X0z-60/z:8£00/a/s x-in/i/dad-iD
                                                          :'0N NpIDV9IlS3ANI 30 V13daVD
                                                                                   ONani
                                           OaiN313a NIS 9 :'ON NpIDV9IlSaANI 30 OVOINn
                                                      D ^d'W 130 VaoaV9IlS3ANI VIDN39V
      soaaiDNWiid somao 30 NoiDNaiv v i vavd NOIDV9IIS3ANI ao ivaiNaD vnvosid
n
ODtxaw aa avaniD
•^1 3C O N b 3 i a O 0
                         Val Interview (Spanish) Pg 5 of 8
  Exhibit 3- Del          Filed 10/31/19 Entered 10/31/19 22:45:23   Doc 7-4   19-01360-scc
                                             OZap£I \
EX ua XTATD exjeq.ew ue oq.xjq.sxa ap opun3as\ opeSznc xap a^TPux x 9 P LUdZ/SWc
Xxq.UBDjeui osjnDuoD xap ojq.uap ' ' A ' D 9 P        •a ap '5 oygaN oyo vyoovaodyad
enb oq.uexiuxDOuoD oSuei 'VlsandSSa iOM^oxDeiip XT1" sop 8T0Z 9P ajquiexAou ue
XeuoxDEN spauow 00T/00 sosad ep seuoxxT1" Bq.u3nDuxD soq.uaxDsop             m"m®'QQQ'QSZt
sox    e    eueDJBD pepxq.ueD    BX     Jod   OSXUIOD capxg    xap   sosjnoej     sopE3ajq.ua
uEjenj- ex 'ooxxaw ep pepnx3 ex ua XTATD Exjaq.ew ua oq.xjq.sxa ap opunSes
ope3znc xap a^xpu? I 9 P 8T0Z/St'£ xil-UBDJaui os jnDuoD xap ojq.uep pxpxd ' " A ' D ap
" T a ep -s oaoaN oao VaoovaOdaad oq-deauoD anb s j e d eqes xs B3xp anb r joxjaq.uB
Bq.sandsaj BX UOD upxDExaj ua 'VWIldpS V I V rseuxj. sojq.o ejed soq.ser)d^xp,.o,u.xs
XEjepej. ODSX-I- xe sopESsd j a s BJBd sopEZXXxq.n uojan-j. ou sosjnDej s6q5Xp r 3 i i H M
119 01VZN09 ap seuoxDDnjq.sux j o d ''oSjBquis uxs "sqEpnape as anb opESaj3v
JOXEA xe oq.S3ndiui x 9 Je3Ed Bjed osxuiODxapx-)- x 9 P seq.uanD SBX 9 P ''XEUOXD'EN '
Epauow     00T/00   sosad    ep  seuoxxiw      eq-uepuxD     soq.uexDsop 00 • 0 0 ^ 0 ^ 0 ' f e s z j
sox e OUBDJBD oq.uoui un oq.xDxxos ssajduia eqDxp opesed OUB xag)i^;JguJ3XA0U
ua 'oDxxaw ep pBpnxo BX ue XTATD Exjaq-ew ua oq.xjq.sxa ap opifnSes ppsSznc
Xep aDxpux x 9 P Z.XOZ/St'E xil-UEDjauj osjnDJuoD xap ojq.uep enb r ^AA?-^^p.';'" V a
ap "5 Oa93N Oao vaoOVaOdaSd ap oDxpxjnc/ Joq.Dajxa omoD BqEq.uaq.ep 'enb" 6 3 J E D
Xe j o d 'oquextuxDOuoD oSuei -'VlSandSaa " a j a x - f a j as soqDaq anb s 'osxtuoDxapxg
  E opsq/pxxos an-j. anb sox Bjed soq.uxq.sxp sauxj- BJEd sosjnDej ap upxDezxxxq.n
      ap oq.Dadsej UOXDBUIJOJ.UX UOD eq.uanD enb pxeuas ppuenD                  ''Bq.sxABjq.u^
BX ep oxdxDuxjd \e BqDeq upXDEq.sej.xueiu/Bx B upxDexej ug ' V i x a s V I V •eDunu v
  ON -*VlsandS3a iOjSaN OJQ ap sejopeBJDB sox B UBq.uasajdaj anb sopB3oqB
ep soqDedsep sox Jod 0 M seuBDXxaw sepapxjoq.ne ap aq.jed j o d opBzxxeaj oujoqos
o upxDdnjJOD ep oq.DB unSxs ep oq.Dejxp/ oq.u3xuixDouoD opxusq. sq o OAnq. oq.uaiuoui
unSxe ue xs sSxp anb? " v l N i n b V I V *PN -'VISSndSaa •oexpjq.ad ep SEUijo-j-Bq.Exd
SEX ap oxDo3au x 9 aq.uaiuEq.Dejxpux /o eq.Dajxp jBDxpnCjed BJEd oaoaN Oao
Odna9 Xap saJopaajDe sox UOD oq.uauioui/ un3xe ua opxpnxoD ueAeq as r oxjBuoxDun-f
ojq.o    jaxnbxEnD   o    saDanc    ''ODXXQnd    oxjaq.sxuxw     x9P   saq.ue3v    sopxnxDux
'XBDOx o XBJBpej. Eas EA OUBDXXBUI oujexqoS x 9 P o xaW3d 9 P oxjBUOXDunj. unSxB
enb ap oxDxpux o UOXDBIUJO^UX f oq.Ep/un3xe ep oq.Dajxp oq.uaxuixDouoD OAnq. f 3 i i H M
119 01VZN09 ap upxDDejxp ex ofeq /oa93N Oao 0dna9 X 9 BJEd opuEfEqBjq. oAnq.se
anb odiuexq. x 9 aq.UBJnp xs B3xp e/ib ''upxDBJExsap ns ep aq.exs /_ ECOJ. EX ep
                                                                                          viDaaio
                                 oaaDasi N n ^ f o oidoad oiDidaNaa Na oaiaaaNi
  oaDm Nn v9N3iao o VSOD VNn^iv ao aiNawviioin V9VH as aoaaa ia oaNVHDaAoadv
           o 0NV9N3 iaa oiaw aod - (sowiniw soiavivs 000r0x ao syw ) aanvad
                                    /         •siez-ee/Lsiee/Q/s x-m/i/dOd-iD
                                           „'             :'ON NPIDV9I1S3ANI 30 V13daV3
                                                                                  ONani
                                            0aiN313a NIS 9 :*0N N0IDV9I1S3ANI 30 OVOINn
                                                      D :'d'W 130 VaoaV9IlS3ANI VI3N39V
     •soaaiDNvNid soinaa ao NoiDNaiv V I vavd NOIDV9IIS3ANI aa ivaiN3D vnvDsid
st
ODixaw aa avaniD
V I 30 ONci3!gO?)
                    Val Interview (Spanish) Pg 6 of 8
 Exhibit 3- Del      Filed 10/31/19 Entered 10/31/19 22:45:23            Doc 7-4     19-01360-scc
 rm-r** >• v >   \
r.
 GM
                                            OZ ap 171
                       HVlSddlNVW 03530 3n& 01 OOOJ OONaiS -sspxpuej-o sex e epejEdej
an.). eA EIUSXUI ex pepxunq.Jodo ap oxjeq.xjD un ap opxDBJOAB-i- jas ejed ouep x9P
upxDBJEdaJ BX e Bq-Dedsej anb ox Jod enb JBUOiDueiu Jxq.xujo uxs *0y9aN OaO 0dny9
Xap ODxpxjnc Joq.DejTa ep O 3 J B D X 9 sxuaq. ops eyes aq ox OIUOD anbjod foxDJeui03
ajqxq ap op6q.EJi x 9 P souxiujaq. ue esejd                ex ap soueDXjauie seq.sxuoxDDB
sox 9 P Epueiuep ex ejed aseq ep O X A J X S opuaxiua xenD ox ropeq.se x9P EAxq.Dnpojd
esajduie eqDxp UOD exueq. eq.se enb soq.ejq.uoD /sox jeq.Dej.e o oy93N OaO e opeDJeui
Xap JBZBxdsap ejed x3W3d ^ Oy93N oao ap sajopxq.aduiOD sojq.o ajq.ue upxDdnjJOD
ep soq.De ep exDuaq.sxxa ex ejqos oq.Dejxp oqJuexuiXDouoD o§uaq. ON anb jeq.saj.xueui
oasap xui sa ouixq-xn jod "A'D ap " T a ap 'S pa93N oao VaOOVyOdyad ep "Ojfe'CuBj'q-Xe
Xe ue seq.uenD ejaxqnq anb opjanDaj ou/ 'seqDaj. sese jod anb e opxqep
 'oDXxaw ua eq.uanD eun e eq.uaujaxqeqojd /ailHM 119 01VZN09 ap ssuapjp jod
'A'D ap ' T a ap "S 0a93N Oao vaOOVaOdasd ap eq.u3nD eun v "VlSBOdS^ <uaxnb
ap seuoxDDnjq.sux jod A oq.uexuixxduinDUX )ep oq.ueAe x 9 P upxDBZxxBnq.De ex ep
  endsap 'ail 'aid DNIIIiao 0y93N Oao ep )seq.uanD sex ap ojeuxp x91'o1pexJ\ue an-|.
epupp e acjes xs B3xp an5? 'VNSAON VI V TOagSN Oao 0dna9 Tap ODxpxjnc Joq.DaJxa
                                                                                        9
  UIOD O S J E D XUI ap opeAXjap 'seq.u3nD SEX/ua 'BDXJBIUV ep sopxun sopeq^g sox P
   auow 001/00 sej.iBXPP ep sauoxxT1" aAanuxDaxp 00'000'000'61$ aq.ueu]Bpeuixxojde
uBxqsq anb es 'xs 'VlSandSaa ioq-uexuixxduinDux ep oq.uaAa x 9 pzxxenq.De
as anb ua oq.uetuoiu xe '"Oil "Sid 9 N m i W a 0y93N OaO 9 P seq.uanD SBX ua sosjnDaj
uexq.sxxa xs 'eqes xs e3xp anft? -VNSACM^ VI V "MNVa SO X9P Ja^a-ied xe 'eDtjauiv
ap sopxun sopeq.sg ua '"A'D ap 'Ty/ap ^S 0y93N oao vyoovyOdaad ap eq.uanD
Bun v "VlS3ndS3a isajoxjaq.ue seq.sa/idsaj sop sns U B upxDueui oqDeq Bq anb
sox B ''A'D ap 'T-a ap -5 0a93N oao Va0ava0da3d e sopB§ajq.ua tiojanj. ax enb
sosjnDej sox uojen-j. es epupp B aqes xs e3xp an?)? 'VAV1D0 VI V 'A'D ap T a
ap *S 0a93N Oao vaoavaOda3d 9 P ojq.(aap exueq. anb ODxpxjnc JOq.Dejxa ep O S J B D xa
ex jod oq.uexiuxDOuoD oSuaq. anb ox ?P 'sauxj. 50jq.o ejed soq.sendsxp ouxs xe^apaj-
ODSXJ. X B sope3ed jes ejed sopezycxiin uojenj. ou sosjnDej soqDxp '3iiHM 119
01VZN09 9 P seuoxDDnjq.sux jod 'oSueqiue uxs 'Bqepnape as enb ope3ej§v J O X B A XB
oq.sdnduii x 9 JeSed ejed osxuioDxacxj. xap sBq.uanD sex ap sosed ap sauoxxP" 05Z
sox B O U B D J B D oq.uom un pq.xDXXos/ opESEd O U B X 9 P ajquiaxAou ue 'ODXXBW ep pEpnx3
                                                                                  vnaaio
                                       oaaDaai N O ao 0 oidoad oiDid3N3a Na oaiaaaNi
     oaDm Nn vgNaiao 0 V S O D VNngiv ao^alNawviiDin V9VH as aoaaa 13 ooNVHDaAoadv
              0 0NV9N3 iaa oiaaw aqd^- (SOWINIW soiavivs oeo'ex aa syw ) aanvad
                                                        •8X0Z-60/^8^00/0/5 X-m/l/dOd-ID
                                                           :'ON N0IDV9IlSaANI 30 V13daVD
                                                                             ONani
                                       OOINSiaa NIS 9 ^ON NpIDV9IiS3ANI 30 OVOINn
                                                 D :'d'w iaa vaoavDiisaANi viDNagv
        •S0a3IDNVNId 5011130 30 N0IDN31V VI VaVd N0IDV9I1S3ANI 30 1VaiN3D VIlVDSId
9t
03SX3W HGOVaniO
 '"• 3 0 OK'h3l4 0 r )
                         Val Interview (Spanish) Pg 7 of 8
     Exhibit 3- Del       Filed 10/31/19 Entered 10/31/19 22:45:23   Doc 7-4   19-01360-scc
                                               OZ ap SX
                                                     IXVW SjaONV ' D I I                 iiisir:
                                                  sxuxw xfR eq.ua3v
                                             VCOH VI 730 N39avw            IV   vwaid     OOVindWI
 qg     'oqDxp    ns   ap     Ejnrpex exAejd a/ib ox 'josuej-ep ns ep exDuasejd ua
 A XBJOIU xu BDXSX-)- upxsejd eunSuxu uxs pypuxj B X upxDBq.sa-}.xueui Bq.uas3jd ex
 enb esajdxa aq-uaiuxeuxj- fSQCIH S3ai A ySOdSl T? 9 P 9iuauieDxuipuoDa uapuedep
 anb '01S3iN0D ON ap pEpxq.ueD ex aq-uaiuxensueiu eqxDjed anb 'giS31N0D ON
 'safEnieq. euaxq. 01S31N0D        ON    anb / '01S31N0D ON 'opods auexq. 01S31N0D
  N enb 'eq.uEAjeue un§xe o se3ojp euinsuoD r01S31N0D ON anb 'sEDXxpqoDXE
    pxqeq    aj3x3ux   01S31N0D      ON   anp     'xexDjeuiOD   ODeqeq. Biunj- 01S3iN0D
     enb BXBues xenD ox jod 'sBDxq.sxpei«e seq.un3ajd          B Bq.sendsej JBp oasep
  s sa ON anb Bq.sexj.xuEui 'saxeued            soq.uaxuixpaDOJd ep X B U O X D E N o3xpp3
  ep sx A • fsouEDXxaw sopxun         sopeasg sox ap EDTq.txOd upxDnq.xq.suoD ex
 ap x oxnDxq.jE x 9 ua oq-uauiepunj. uo3 /jEq.saj-xuBiu eesap anb ox opoq. sa an?)
                                                                                           vnaaio
                                     oaaDasi m ^a o oidoad oiDiaaNaa Na oaiaaaNi
     oaDm Nn vgNaiao o VSOD vwiDifr aa aiNawvi^aiii VDVH as aoaaa ia oaNVHD3Aoadv
              o 0NV9N3 13a oiaaw/aod - (sowiiww soiavivs oeo'ox aa syw ) aanvad
                                                         •8X0Z-60/£8Z00/a/S X - m / l / d O d - I D
                                                            :'ON NpIDV9IlSaANI 30 V13daVD
                                                                                          ONani
                                              OaiN3I3a NIS 9 :'ON NPIDV9I1S3ANI 30 OVOINn
                                                        D •"•d'W 130 VHOOVDIlSaANI VIDN39V
       •soaaiDNVNid s o i n a a aa    NOIDNSIV V I   vavd   NOIDV9I1S3ANI
                                                                       sa ivaiN3D v n v D s i d
iT
 oDSxaw aa a v a n o
 -z-1 30 o N a a i a o e
                           Val Interview (Spanish) Pg 8 of 8
     Exhibit 3- Del         Filed 10/31/19 Entered 10/31/19 22:45:23        Doc 7-4     19-01360-scc
